Rothuook, J.
i. criitotai, from fustioe’s toUchangesM plea-*4532 practice court f duty to cítelecisions. *452An opinion was filed in this case at the March term, 1887, in which the. judgment of the district court was affirmed. A petition for rehearing was filed by the defendant,- which was granted, and the cause is again submitted for our consideration. The arguments in behalf of appellant on the original, submission consisted of five printed lines. No authority was cited therein in which it was decided that the defendant had the right to withdraw his plea of guilty, and substitute another plea. In the petition for rehearing, we are cited to three cases in this court which counsel for defendant claim are decisive of the question, and determine that his right to change his plea is absolute. The first case is State v. Kraft, 10 Iowa, 330. This case is precisely in point, and holds that the district court erroneously denied the offer to withdraw the plea of guilty, and plead not guilty. That case was followed in *453State v. Oehlshlager, 38 Iowa, 297. In the last-named case the attorney general insisted that the case of State v. Kraft was wrongly decided, and claimed that it should be overruled, which this court declined to do. As supporting these cases, see, also, State v. Hale, 44 Iowa, 96. The statute upon the subject is substantially the same now as it was when the above cited cases were determined. It follows that, whatever our views might be if this were an original question, this judgment must be reversed. It is well understood that we do not disturb rules of practice established by the decisions of this court, especially where they have presumably had the acquiescence of the law-making power, and been followed by this court and the lower courts for a long time. The decision in State v. Kraft was made twenty-eight years ago. And we deem it appropriate, in this connection, to say that the idea that counsel in a case are regarded as officers of the court, and ^hat ^ is their duty to aid the court in the administration of justice, must be regarded ag mereiy chimerical, if we are required to either keep all of the cases in seventy-six volumes of reports constantly in mind, or, without the aid of counsel, make an independent examination to ascertain whether the questions presented have already been determined. Counsel should not defer the citation of authorities until it becomes necessary to file a petition for rehearing.
Reversed.